Clark, Judge.
This case was tried by the State Court of DeKalb County without a jury. Upon the completion of the presentation of plaintiffs evidence, defendant moved for an involuntary dismissal on the ground that, upon the facts and the law, plaintiff showed no right to relief. The motion was granted and the court entered judgment in favor of defendant. The court did not find the facts *363specially and state its conclusions of law.
Argued July 13, 1976
Decided July 16,1976.
J. C. Codias, Richard A. Gross, for appellant.
James O. Wilson, Jr., for appellee.
"Section 52 (a) of the Civil Practice Act (Code Ann. § 81A-152 (a)) requires that in all actions in superior court tried upon the facts without a jury, with certain exceptions, the court shall find the facts specially and state separately its conclusions of law thereon upon entry of judgment. Leasing International, Inc. v. Plemons, 136 Ga. App. 455. This requirement is also applicable to the State Court of DeKalb County. Code Ann. §§ 24-2107a, 24-2101a, 24-2102a; Hagin v. Powers, 136 Ga. App. 395.” Shannondoah, Inc. v. Smith, 137 Ga. App. 378 (224 SE2d 465). And, it applies where the court enters an involuntary dismissal pursuant to Code Ann. § 81 A-141 (b). Code Ann. § 81A-152 (a). See also 5 Moore’s Federal Practice § 41.13 [4].
We remand the appeal with direction that the judgment be vacated, that findings of fact and conclusions of law be made, and that a new judgment be entered thereon, after which the losing party shall be entitled to appeal.

Appeal remanded with direction.


Bell, C. J., and Stolz, J., concur.